Exhibit 10.1

THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT

This THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT is effective as of
August 2, 2011 (this “Agreement”) by and between Ellington Financial LLC, a
Delaware limited liability company (the “Company”), and Ellington Financial
Management LLC, a Delaware limited liability company (the “Manager”).

W I T N E S S E T H:

WHEREAS, the Company is a specialty finance company that specializes in
acquiring and managing various mortgage-related assets;

WHEREAS, the Company has retained the Manager to manage the assets, operations
and affairs of the Company pursuant to that certain Amended and Restated
Management Agreement, dated as of July 1, 2009 the (“Previous Management
Agreement”); and

WHEREAS, the Company and the Manager desire to amend and restate the terms of
the Previous Management Agreement as described herein on the terms and
conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1. Definitions.

(a) “Adjusted Net Income” means, for any Incentive Calculation Period, the
excess, if any, of (i) the Company’s Net Income for such period over (ii) the
Loss Carryforward, if any, as of the end of the fiscal quarter immediately
preceding such period; provided that for the purpose of this definition of
Adjusted Net Income only, Net Income: (i) shall be determined after deducting
all Quarterly Base Management Fee Amounts incurred during such period (including
Quarterly Base Management Fee Amounts for the last fiscal quarter of such
period), (ii) shall be determined before determining the Quarterly Incentive Fee
Amount for the last fiscal quarter of such period, and shall be adjusted by
reversing any Quarterly Incentive Fee Amount charges for prior fiscal quarters
during such period, (iii) shall be determined before any non-cash equity
compensation expenses for such period (including any such expenses remaining to
be charged with respect to such period and reversing any other such expenses
previously charged during such period), and (iv) shall be adjusted to exclude
one-time events pursuant to changes in GAAP, as well as non-cash charges after
discussion between the Manager and the Independent Directors and approval by a
majority of the Independent Directors in the case of non-cash charges.

(b) “Affiliate” shall mean, with respect to any Person, any Person controlling,
controlled by, or under common Control with, such Person.

(c) “Agreement” has the meaning assigned in the first paragraph.

(d) “Base Management Fee Annual Rate” means 1.50%.



--------------------------------------------------------------------------------

(e) “Board of Directors” means the Board of Directors of the Company.

(f) “CDO” means a collateralized debt obligation.

(g) “Change of Control” means the occurrence of any of the following:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Manager, taken as a whole, to any
Person other than EMG Holdings or any of its Affiliates; or

(ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than EMG Holdings or any of its Affiliates, in a single
transaction or in a series of related transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the voting capital
interests of the Manager; or

(iii) the departure of Michael Vranos from senior management of Ellington,
whether through resignation, retirement, withdrawal, Disability, death, or
termination of employment with or without cause or for any other reason.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Common Shares” means the common shares, no par value per share,
representing limited liability interests of the Company, but does not include
any LTIP Unit.

(j) “Company” has the meaning assigned in the first paragraph; provided that all
references herein to the Company shall, except as otherwise expressly provided
herein, be deemed to include any Subsidiaries.

(k) “Company Account” has the meaning assigned in Section 5.

(l) “Confidential Information” means all non-public information, written or
oral, obtained by the Manager in connection with the services rendered
hereunder.

(m) “Compliance Policies” means the compliance policies and procedures of
Ellington, as in effect from time to time.

(n) “Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of another Person,
whether by contract, voting equity, legal right or otherwise.

(o) “Cross Transactions” has the meaning assigned in Section 3(c).

(p) “Dedicated Officers” has the meaning assigned in Section 3(a).

 

2



--------------------------------------------------------------------------------

(q) “Disability” occurs when a person is unable, due to a physical or mental
condition, to perform the essential functions of his position with or without
reasonable accommodation for six (6) months in the aggregate during any twelve
(12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period, one
selected by Ellington or its insurance carrier and the other selected by the
person or his legal representative. This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, Section 409A of the Code and other applicable law.

(r) “Ellington” means Ellington Management Group, L.L.C., a Delaware limited
liability company.

(s) “EMG Holdings” means EMG Holdings, L.P., a Delaware limited partnership.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(u) “Expenses” has the meaning assigned in Section 9.

(v) “GAAP” means generally accepted accounting principles in effect in the U.S.
on the date such principles are applied consistently.

(w) “Governing Instruments” means, with respect to any Person, the articles of
incorporation and bylaws in the case of a corporation, the certificate of
limited partnership (if applicable) and partnership agreement in the case of a
general or limited partnership or the articles or certificate of formation and
operating agreement in the case of a limited liability company.

(x) “Hurdle Amount” means, with respect to any fiscal quarter, the product of
(i) one-fourth of the Hurdle Rate for such fiscal quarter, (ii) the Hurdle Price
Per Share for such fiscal quarter, and (iii) the average number of Common Shares
and LTIP units outstanding for each day during such fiscal quarter.

(y) “Hurdle Price Per Share” means, with respect to any fiscal quarter, the sum
of (i) the weighted average gross proceeds per share of all Company Common Share
issuances up to the end of such fiscal quarter, with each such issuance weighted
by both the number of shares issued in such issuance and the number of days that
such issued shares were outstanding during such fiscal quarter, using FIFO
accounting (i.e., attributing any share repurchases to the earliest issuances
first) and (ii) the result obtained by dividing (A) retained earnings
attributable to our Common Shares at the beginning of such fiscal quarter by
(B) the average number of Common Shares outstanding for each day during such
fiscal quarter. For purposes of determining the Hurdle Price Per Share,
issuances of Common Shares (i) as equity incentive awards to the Manager, any
Affiliates of the Manager or of the Company, or any of the respective directors,
officers, employees, managers, members, partners, consultants, agents or
representatives of the foregoing or of the Company, (ii) to the Manager as part
of any compensation or payments from the Company, such as pursuant to
Section 8(c) or (iii) to the Manager or any of its Affiliates in a privately
negotiated transaction with the Company in which

 

3



--------------------------------------------------------------------------------

the purchase price and other terms of the transaction are not determined by a
third party, shall be excluded from the calculation.

(z) “Hurdle Rate” means, with respect to any fiscal quarter, the greater of
(i) 9% and (ii) 3% plus the Ten-Year U.S. Treasury Rate for such fiscal quarter.

(aa) “Incentive Calculation Period” related to any fiscal quarter means (i) if
such fiscal quarter is a Transitional Fiscal Quarter, the period consisting of
all Transitional Fiscal Quarters up to and including such Transitional Fiscal
Quarter; and (ii) if such fiscal quarter is not a Transitional Fiscal Quarter,
the period consisting of the four fiscal quarters ending with and including such
fiscal quarter.

(bb) “Incentive Fee Rate” means 25%.

(cc) “Indemnitee” has the meaning assigned in Section 11(d).

(dd) “Indemnitor” has the meaning assigned in Section 11(d).

(ee) “Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Company, the Manager or Ellington and who are
otherwise “independent” in accordance with the Company’s Operating Agreement
and, at any time during which any securities of the Company are listed on the
New York Stock Exchange or another securities exchange, the rules of the New
York Stock Exchange or such other securities exchange, as applicable, as may be
in effect from time to time.

(ff) “Initial Public Offering” means the initial public offering of the Common
Shares.

(gg) “Investments” means the investments of the Company.

(hh) “Investment and Risk Management Committee” has the meaning assigned in
Section 7(d).

(ii) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(jj) “Investment Guidelines” means the general criteria, parameters and policies
relating to Investments as established by the Board of Directors, as the same
may be modified from time-to-time.

(kk) “Last Appraiser” has the meaning assigned in Section 8(e).

(ll) “Loss Carryforward” means, as of the end of any fiscal quarter, the excess,
if any, of (i) the Loss Carryforward as of the end of the immediately preceding
fiscal quarter over (ii) the Company’s Net Income for such fiscal quarter
(expressed as a positive number) or Net Loss for such fiscal quarter (expressed
as a negative number), as the case may be, provided that the foregoing
calculation of Loss Carryforward shall be adjusted to exclude one-time events
pursuant to changes in GAAP, as well as non-cash charges after discussion
between the Manager

 

4



--------------------------------------------------------------------------------

and the Independent Directors and approval by a majority of the Independent
Directors in the case of non-cash charges.

(mm) “LTIP Unit” means a limited liability company interest which is designated
as a LTIP Unit and which has the rights, preference and other privileges
designated in the Company’s Operating Agreement in respect of holders of LTIP
Units.

(nn) “Manager” means Ellington Financial Management LLC, a Delaware limited
liability company.

(oo) “Net Income” means, with respect to any period consisting of one or more
consecutive fiscal quarters, the Company’s net increase in shareholders’ equity
resulting from operations for such period calculated in accordance with GAAP (or
such equivalent GAAP measure based on the basis of presentation of the Company’s
consolidated financial statements).

(pp) “Net Loss” means, with respect to any period consisting of one or more
consecutive fiscal quarters, the Company’s net decrease in shareholders’ equity
resulting from operations for such period calculated in accordance with GAAP (or
such equivalent GAAP measure based on the basis of presentation of the Company’s
consolidated financial statements).

(qq) “Operating Agreement” means the Company’s Amended and Restated Operating
Agreement, originally dated as of August 17, 2007, and as amended from time to
time.

(rr) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(ss) “Previous Management Agreement” has the meaning set forth in the recitals
to this Agreement.

(tt) “PORTAL” means The PORTALSM Market, which is a subsidiary of The NASDAQ OMX
Group, Inc.

(uu) “Principal Transaction” has the meaning assigned in Section 3(d).

(vv) “Quarterly Base Management Fee Amount” means, with respect to any fiscal
quarter, the product of: (i) the Shareholders’ Equity as of the end of such
fiscal quarter, and (ii) one-fourth of the Base Management Fee Annual Rate.

(ww) “Quarterly Incentive Fee Amount” means, with respect to any fiscal quarter,
the excess, if any, of (i) the product of (A) the Incentive Fee Rate and (B) the
excess of (1) the Adjusted Net Income for the related Incentive Calculation
Period over (2) the sum of the Hurdle Amounts for each fiscal quarter comprising
the related Incentive Calculation Period, over (ii) the sum of the Quarterly
Incentive Fee Amounts for each fiscal quarter, other than the final fiscal
quarter, comprising the related Incentive Calculation Period.

(xx) “Records” has the meaning assigned in Section 6(a).

 

5



--------------------------------------------------------------------------------

(yy) “Representatives” means collectively the Manager’s Affiliates, officers,
directors, employees, agents and representatives.

(zz) “SEC” means the United States Securities and Exchange Commission.

(aaa) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(bbb) “Services Agreement” has the meaning assigned in Section 2(c).

(ccc) “Shareholders’ Equity” means, as of the end of any fiscal quarter, the
shareholders’ equity of the Company calculated in accordance with GAAP (before
deductions for Quarterly Base Management Fee Amounts payable with respect to
such fiscal quarter, and before deductions for Quarterly Incentive Fee Amounts
payable with respect to such fiscal quarter), provided that Shareholders’ Equity
will be adjusted to exclude one-time events pursuant to changes in GAAP, as well
as non-cash charges after discussion between the Manager and the Independent
Directors and approval by a majority of the Independent Directors in the case of
non-cash charges.

(ddd) “Split Price Executions” has the meaning assigned in Section 3(e).

(eee) “Subsidiary” means any subsidiary of the Company, any partnership, the
general partner of which is the Company or any subsidiary of the Company and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company.

(fff) “Tax Preparer” has the meaning assigned in Section 7(f).

(ggg) “Ten-Year U.S. Treasury Rate” means, for any fiscal quarter, the average
yield (expressed as a per annum rate) on U.S. Treasury securities adjusted to a
constant maturity of ten years for the most recent week ending before (but not
on) the beginning of such fiscal quarter that the Federal Reserve Board
publishes in Federal Reserve Statistical Release No. H.15 (519) (currently
published by the Federal Reserve at
www.federalreserve.gov/releases/h15/current). In the event Federal Reserve
Statistical Release No. H.15 (519) is not published or is otherwise unavailable,
the Manager will determine the Ten-Year U.S. Treasury Rate in good faith in
consultation with the Board of Directors.

(hhh) “Termination Fee” means, with respect to any termination or non-renewal of
this Agreement with respect to which payment of the Termination Fee is required
under Section 13 of this Agreement, a termination fee equal to the amount of
three times the sum of (i) the average annual Quarterly Base Management Fee
Amounts paid or payable with respect to the two 12-month periods ending on the
last day of the latest fiscal quarter completed on or prior to the effective
date of such termination and (ii) the average annual Quarterly Incentive Fee
Amounts paid or payable with respect to the two 12-month periods ending on the
last day of the latest fiscal quarter completed on or prior to the effective
date of such termination; provided, however, to the extent any portion of the
above-referenced two 12-month periods includes any fiscal quarters prior to
July 1, 2009 (“Prior Quarters”), for purposes of calculating the Termination Fee
only: (a) the Quarterly Base Management Fee Amounts paid or payable with

 

6



--------------------------------------------------------------------------------

respect to any Prior Quarter shall mean the sum of the base management fees paid
or payable under the Previous Management Agreement with respect to such Prior
Quarter and the special distributions paid or payable to the Manager with
respect to such Prior Quarter pursuant to clause (i) of Section 5.5 of the
Operating Agreement as in effect at that time and (b) the Quarterly Incentive
Fee Amounts paid or payable with respect to any Prior Quarter shall mean the sum
of the incentive fees paid or payable under the Previous Management Agreement
with respect to such Prior Quarter and the special distributions paid or payable
to the Manager with respect to such Prior Quarter pursuant to clause (ii) of
Section 5.5 of the Operating Agreement as in effect at that time; and provided
further that if two full 12-month periods have not elapsed under this Agreement
and the Previous Agreement as of the last day of the latest fiscal quarter
completed on or prior to the effective date of such termination, the Quarterly
Base Management Fee Amounts and Quarterly Incentive Fee Amounts paid or payable
for the second partial 12-month period shall be annualized for the purposes of
calculating the Termination Fee.

(iii) “Transitional Fiscal Quarter” means a fiscal quarter ending on
September 30, 2009, December 31, 2009, or March 31, 2010.

(jjj) “Treasury Regulations” means the Procedures and Administration Regulations
promulgated by the U.S. Department of Treasury under the Code, as amended.

(kkk) “Valuation Notice” has the meaning assigned in Section 8(e).

2. Appointment and Duties of the Manager.

(a) Appointment. The Company hereby appoints the Manager to manage, operate and
administer the assets, operations and affairs of the Company subject to the
further terms and conditions set forth in this Agreement, and the Manager hereby
agrees to use its commercially reasonable efforts to perform each of the duties
set forth herein in accordance with the provisions of this Agreement.

(b) Duties. The Manager shall manage, operate and administer the Company’s
day-to-day operations, business and affairs, subject to the supervision of the
Board of Directors, and shall have only such functions and authority as the
Company may delegate to it, including, without limitation, the authority
identified and delegated to the Manager herein. Without limiting the foregoing,
the Manager shall oversee and conduct the Company’s investment activities in
accordance with the Investment Guidelines attached hereto as Exhibit A, as
amended from time to time, and other policies adopted and implemented by the
Board of Directors. Subject to the foregoing, the Manager will perform (or cause
to be performed) such services and activities relating to the management,
operation and administration of the assets, liabilities and business of the
Company as is appropriate, including, without limitation:

(i) serving as the Company’s consultant with respect to the periodic review of
the Investment Guidelines and other policies and criteria for the other
borrowings and the operations of the Company for the approval by the Board of
Directors;

(ii) investigating, analyzing and selecting possible Investment opportunities
and originating, acquiring, structuring, financing, retaining, selling,
negotiating for prepayment, restructuring or disposing of Investments consistent
with the Investment Guidelines;

 

7



--------------------------------------------------------------------------------

(iii) with respect to any prospective Investment by the Company and any sale,
exchange or other disposition of any Investment by the Company, including the
accumulation of assets for securitization, conducting negotiations on the
Company’s behalf with sellers and purchasers and their respective agents,
representatives and investment bankers, and owners of privately and publicly
held real estate companies;

(iv) engaging and supervising, on the Company’s behalf and at the Company’s sole
cost and expense, third party service providers who provide legal, accounting,
due diligence, transfer agent, registrar, leasing services, master servicing,
special servicing, banking, investment banking, mortgage brokerage, real estate
brokerage, securities brokerage and other financial services and such other
services as may be required relating to the Investments or potential Investments
and to the Company’s other business and operations;

(v) coordinating and supervising, on behalf of the Company and at the Company’s
sole cost and expense, other third party service providers to the Company;

(vi) serving as the Company’s consultant with respect to arranging for any
issuance of mortgage-backed securities from pools of mortgage loans or mortgage
backed securities owned by the Company;

(vii) coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with any joint venture
or co-investment partners;

(viii) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

(ix) administering the Company’s day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the Company’s management as may be agreed upon by the Manager and the Board of
Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;

(x) in connection with an Initial Public Offering and the Company’s subsequent,
on-going obligations under the Sarbanes Oxley Act of 2002 and the Exchange Act,
engaging and supervising, on the Company’s behalf and at the Company’s sole cost
and expense, third party consultants and other service providers to assist the
Company in complying with the requirements of the Sarbanes Oxley Act of 2002 and
the Exchange Act;

(xi) communicating on the Company’s behalf with the holders of any of the
Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;

(xii) counseling the Company in connection with policy decisions to be made by
the Board of Directors;

 

8



--------------------------------------------------------------------------------

(xiii) counseling the Company, and when appropriate, evaluating and making
recommendations to the Board of Directors regarding hedging, financing and
securitization strategies and engaging in hedging, financing, borrowing and
securitization activities on the Company’s behalf, consistent with the
Investment Guidelines;

(xiv) counseling the Company regarding the maintenance of the Company’s
exclusion from status as an investment company under the Investment Company Act
and monitoring compliance with the requirements for maintaining such exclusion
and using commercially reasonable efforts to cause the Company to maintain such
exclusion from status as an investment company under the Investment Company Act;

(xv) assisting the Company in developing criteria for asset purchase commitments
that are specifically tailored to the Company’s investment objectives and making
available to the Company its knowledge and experience with respect to mortgage
loans, real estate, real estate related securities, other real estate related
assets, asset-backed securities, non-real estate related assets and real estate
operating companies;

(xvi) furnishing such reports to the Company or the Board of Directors that the
Manager reasonably determines to be responsive to reasonable requests for
information from the Company or the Board of Directors regarding the Company’s
activities and services performed for the Company or any of its Subsidiaries by
the Manager;

(xvii) monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

(xviii) investing or reinvesting any money or securities of the Company
(including investing in short-term investments pending investment in other
Investments, payment of fees, costs and expenses, or distributions to the
Company’s shareholders), and advising the Company as to the Company’s capital
structure and capital raising;

(xix) causing the Company to retain, at the sole cost and expense of the
Company, qualified independent accountants and legal counsel, as applicable, to
assist in developing appropriate accounting procedures, compliance procedures
and testing systems with respect to financial reporting obligations, including
soliciting shareholders for required information to the extent provided by the
provisions of the Code and the Treasury Regulations applicable to the Company,
and to conduct quarterly compliance reviews with respect thereto;

(xx) causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

(xxi) assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act and the Securities Act;

 

9



--------------------------------------------------------------------------------

(xxii) taking all necessary actions to enable the Company to make required tax
filings and reports and compliance with the provisions of the Code, and Treasury
Regulations applicable to the Company, including, without limitation, the
provisions applicable to the taxation of the Company as a partnership, and not
an association or publicly traded partnership taxable as a corporation, for U.S.
federal income tax purposes;

(xxiii) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;

(xxiv) using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

(xxv) advising on, and obtaining on behalf of the Company, appropriate warehouse
and similar credit facilities or other financings for the Investments consistent
with the Investment Guidelines;

(xxvi) advising the Company with respect to and structuring long-term financing
vehicles for the Company’s portfolio of assets, and offering and selling
securities publicly or privately in connection with any such structured
financing;

(xxvii) performing such other services as may be required from time to time for
management and other activities relating to the Company’s assets as the Board of
Directors shall reasonably request or the Manager shall deem appropriate under
the particular circumstances; and

(xxviii) using commercially reasonable efforts to cause the Company to comply
with all applicable laws.

(c) Services Agreement. The Manager will maintain that certain services
agreement, dated August 17, 2007, by and between the Manager and Ellington (the
“Services Agreement”) pursuant to which Ellington and its Affiliates will
continue to provide the Manager the personnel, services and resources as needed
by the Manager to enable the Manager to carry out its obligations and
responsibilities under this Agreement, including due diligence, asset management
and credit risk management. The Company will continue to be a named third party
beneficiary of the Services Agreement.

(d) Service Providers. The Manager may engage Persons who are non-Affiliates,
for and on behalf, and at the sole cost and expense, of the Company to provide
to the Company acquisition, disposition, asset management, property management,
leasing, financing, development, disposition of real estate and/or similar
services customarily provided in connection with the management, operation and
administration of a business similar to the business of the Company, pursuant to
agreement(s) that provide for market rates and contain standard market terms.

 

10



--------------------------------------------------------------------------------

(e) Reporting Requirements.

(i) As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall prepare, or cause to be
prepared, with respect to any Investment (A) reports and information on the
Company’s operations and asset performance and (B) other information reasonably
requested by the Company.

(ii) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Operating Agreement or any other materials required to be
filed with any governmental entity or agency, and shall prepare, or cause to be
prepared, at the sole cost and expense of the Company, all materials and data
necessary to complete such reports and other materials including, without
limitation, an annual audit of the Company’s books of account by a nationally
recognized independent accounting firm, currently PricewaterhouseCoopers LLP.

(iii) The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Guidelines and policies approved by the Board of Directors.

(f) Reliance by Manager. In performing its duties under this Section 2, the
Manager shall be entitled to rely on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by the Manager at the Company’s sole cost
and expense.

(g) Use of the Manager’s Funds. The Manager shall not be required to expend
money in connection with any expenses that are required to be paid for or
reimbursed by the Company pursuant to Section 9 of this Agreement in excess of
that contained in any applicable Company Account or otherwise made available by
the Company to be expended by the Manager hereunder.

(h) Payment and Reimbursement of Expenses. The Company shall pay all expenses,
and reimburse the Manager for the Manager’s expenses incurred on its behalf, in
connection with any such services to the extent such expenses are payable or
reimbursable by the Company to the Manager pursuant to Section 9.

3. Dedication; Other Activities.

(a) Devotion of Time. The Manager, through Ellington and its Affiliates, will
provide a management team (including, without limitation, a chief executive
officer and president, a chief operating officer, a chief financial officer, a
chief investment officer, a controller, a legal officer and a secretary) along
with appropriate support personnel, to deliver the management services to the
Company hereunder. The members of such management team shall devote such of
their working time and efforts to the management of the Company as the Manager
deems reasonably necessary and appropriate for the proper performance of all of
the Manager’s duties hereunder, commensurate with the level of activity of the
Company from time to time; provided, however, that the Manager (i) shall, no
later than the effective date of a registration

 

11



--------------------------------------------------------------------------------

statement filed by the Company with the Securities and Exchange Commission with
respect to an Initial Public Offering, provide a dedicated chief financial
officer who shall devote all or substantially all of his or her working time and
efforts to his or her duties as the chief financial officer of the Company and
(ii) shall have the right, but not the obligation, to provide a dedicated
controller and a dedicated or partially dedicated internal legal counsel to the
Company. If the Manager elects to provide a dedicated controller and/or a
dedicated internal legal counsel to the Company, he or she shall devote all or
substantially all of his or her working time and efforts to his or her duties as
the controller or internal legal counsel. If the Manager elects to provide a
partially dedicated internal legal counsel to the Company, such internal legal
counsel shall be required to prioritize Company-related matters over non-Company
matters. The dedicated chief financial officer provided by the Manager and any
dedicated controller and dedicated or partially dedicated internal legal counsel
that the Manager elects to provide, each of whom will be an employee of the
Manager or one of its Affiliates, are referred to herein as “Dedicated
Officers.” The Company shall have the benefit of the Manager’s reasonable
judgment and effort in rendering services and, in furtherance of the foregoing,
the Manager shall not undertake activities which, in its reasonable judgment,
will materially adversely affect the performance of its obligations under this
Agreement.

(b) Other Activities. Except to the extent set forth in clause (a) above, and
subject to Ellington’s Compliance Policies, the Company’s conflicts of interest
policy as it may exist from time to time, Ellington’s investment allocation
policy as it may exist from time to time and the Company’s Investment
Guidelines, nothing herein shall prevent the Manager, Ellington, EMG Holdings or
any of their Affiliates or any of the officers, directors or employees of any of
the foregoing, from engaging in other businesses or from rendering services of
any kind to any other Person, including, without limitation, investing in, or
rendering advisory services to others investing in, any type of real estate,
real estate related investment or non-real estate related investment or other
mortgage loans (including, without limitation, investments that meet the
principal investment objectives of the Company), whether or not the investment
objectives or policies of any such other Person are similar to those of the
Company or in any way bind or restrict the Manager, Ellington, EMG Holdings or
any of their Affiliates, officers, directors or employees from buying, selling
or trading any securities or commodities for their own accounts or for the
account of others for whom the Manager, Ellington, EMG Holdings or any of their
Affiliates, officers, directors or employees may be acting.

(c) Cross Transactions. Cross transactions are transactions between the Company
or one of its subsidiaries, on the one hand, and an account (other than the
Company or one of its subsidiaries) that is managed or advised by the Manager,
Ellington or one of Ellington’s other investment advisory affiliates, on the
other hand (each a “Cross Transaction”). The Manager is authorized to execute
Cross Transactions for the Company in accordance with applicable law and the
Ellington Compliance Policies. The Company acknowledges that the Manager has a
potentially conflicting division of loyalties and responsibilities regarding
each party to a Cross Transaction. The Company may at any time, upon written
notice to the Manager, revoke its consent to the Manager to execute Cross
Transactions. In addition, unless approved in advance by a majority of the
Company’s Independent Directors or pursuant to and in accordance with a policy
that has been approved by a majority of the Company’s Independent Directors, all
Cross Transactions must be effected at then-prevailing market prices.

 

12



--------------------------------------------------------------------------------

(d) Principal Transactions. Principal transactions are transactions between the
Company or one of its subsidiaries, on the one hand, and the Manager, Ellington,
or any of their investment advisory affiliates (or any of the related parties of
the foregoing, which includes employees of Ellington and their families), on the
other hand (each a “Principal Transaction”). The Manager is only authorized to
execute Principal Transactions with the prior approval of a majority of the
Company’s Independent Directors and in accordance with applicable law. Certain
Cross Transactions may also be considered Principal Transactions whenever the
Manager, Ellington or any of their investment advisory affiliates (or any of the
related parties of the foregoing, which includes employees of Ellington and
their families) have a substantial ownership interest in of one of the
transacting parties.

(e) Split Price Executions. The Manager is authorized to combine purchase or
sale orders on the Company’s behalf together with orders for other accounts
managed by the Manager, Ellington or any of their Affiliates and allocate the
securities or other assets so purchased or sold, on an average price basis or
other fair and consistent basis, among such accounts (collectively, “Split Price
Executions”). The Company acknowledges that the Manager has a potentially
conflicting division of loyalties and responsibilities regarding each party to a
Split Price Execution.

(f) Officers, Employees, Etc. The Manager’s or its Affiliates’ members,
partners, officers, employees and agents may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as may be amended from time
to time, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company or such other Subsidiary, such Persons
shall use their respective titles with respect to the Company or such
Subsidiary.

 

13



--------------------------------------------------------------------------------

(g) The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines, in its reasonable and good
faith judgment based on the Company’s investment objectives, policies and
strategies, and other relevant factors, are appropriate for the Company, subject
to the Company’s Investment Guidelines and the exception that, in accordance
with Ellington’s Compliance Policies, the Company might not participate in each
such opportunity but will on an overall basis equitably participate with the
Manager’s or any of its Affiliate’s other clients in all such opportunities.
While information and recommendations supplied to the Company shall, in the
Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the investment objectives and policies of the
Company, they may be different from the information and recommendations supplied
by the Manager or any Affiliate of the Manager to other investment companies,
funds and advisory accounts. The Manager shall provide to the Company such
information, recommendations and any other services, but the Company recognizes
that it is not entitled to receive preferential treatment as compared with the
treatment given by the Manager or any Affiliate of the Manager to any investment
company, fund or advisory account other than any fund or advisory account which
contains only funds invested by the Manager (and not any funds of any of its
clients or customers).

(h) The Manager is authorized, for and on behalf, and at the sole cost and
expense of the Company, to employ such securities dealers for the purchase and
sale of investment assets of the Company as may, in the good faith judgment of
the Manager, be reasonably necessary for the best execution of such transactions
taking into account all relevant factors, including but not limited to such
factors as the policies of the Company, price, dealer spread, the size, type and
difficulty of the transaction involved, the firm’s general execution and
operational facilities and the firm’s risk in positioning the securities
involved. Consistent with this policy, the Manager is authorized to direct the
execution of the Company’s portfolio transactions to dealers and brokers
furnishing statistical information, research and other services deemed by the
Manager to be useful or valuable to the performance of its investment advisory
functions. Such services may be used by the Manager in connection with its
advisory services for clients other than the Company, and such arrangements may
be outside the parameters of the “safe harbor” provided by Section 28(e) of the
Exchange Act.

(i) The Company agrees to take all actions reasonably required to permit and
enable the Manager to carry out its duties and obligations under this Agreement,
including, without limitation, all steps reasonably necessary to allow the
Manager to file in a timely manner any registration statement required to be
filed by the Company or to deliver any financial statements or other reports
required to be delivered by the Company. The Company further agrees to use
commercially reasonable efforts to make available to the Manager all resources,
information and materials reasonably requested by the Manager to enable the
Manager to satisfy its obligations hereunder, including its obligations to
deliver financial statements and any other information or reports with respect
to the Company. If the Manager is not able to provide a service, or in the
reasonable judgment of the Manager it is not prudent to provide a service,
without the approval of the Board of Directors or the Independent Directors, as
applicable, then the Manager shall be excused from providing such service (and
shall not be in breach of this Agreement) until the applicable approval has been
obtained.

4. Agency; Authority.

 

14



--------------------------------------------------------------------------------

(a) The Manager shall act as the agent of the Company in originating, acquiring,
structuring, financing and disposing of Investments, disbursing and collecting
the Company’s funds, paying the debts and fulfilling the obligations of the
Company, supervising the performance of professionals engaged by or on behalf of
the Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of the Company’s securities or the
Company’s representatives or assets.

(b) In performing the services set forth in this Agreement, as an agent of the
Company, the Manager shall have the right to exercise all powers and authority
which are reasonably necessary and customary to perform its obligations under
this Agreement, including the following powers, subject in each case to the
terms and conditions of this Agreement, including, without limitation, the
Investment Guidelines:

(i) to purchase, exchange or otherwise acquire and to sell, exchange or
otherwise dispose of, any Investment in a public or private sale;

(ii) to execute Cross Transactions;

(iii) to execute Principal Transactions;

(iv) to execute Split Price Executions;

(v) to borrow and, for the purpose of securing the repayment thereof, to pledge,
mortgage or otherwise encumber Investments;

(vi) to purchase, take and hold Investments subject to mortgages, liens or other
encumbrances;

(vii) to extend the time of payment of any liens or encumbrances which may at
any time be encumbrances upon any Investment, irrespective of by whom the same
were made;

(viii) to foreclose, to reduce the rate of interest on, and to consent to the
modification and extension of the maturity of any Investments, or to accept a
deed in lieu of foreclosure;

(ix) to join in a voluntary partition of any Investment;

(x) to cause to be demolished any structures on any real estate Investment;

(xi) to cause renovations and capital improvements to be made to any real estate
Investment;

(xii) to abandon any Investment deemed to be worthless;

(xiii) to enter into joint ventures or otherwise participate in investment
vehicles investing in Investments;

 

15



--------------------------------------------------------------------------------

(xiv) to cause any real estate Investment to be leased, operated, developed,
constructed or exploited;

(xv) to cause the Company to indemnify third parties in connection with
contractual arrangements between the Company and such third parties;

(xvi) to obtain and maintain insurance in such amounts and against such risks as
are prudent in accordance with customary and sound business practices in the
appropriate geographic area;

(xvii) to cause any property to be maintained in good state of repair and
upkeep; and to pay the taxes, upkeep, repairs, carrying charges, maintenance and
premiums for insurance;

(xviii) to use the personnel and resources of its Affiliates in performing the
services specified in this Agreement;

(xix) to hire third party service providers subject to and in accordance with
Section 2(d);

(xx) to designate and engage all third party professionals and consultants to
perform services (directly or indirectly) on behalf of the Company or its
Subsidiaries, including, without limitation, accountants, legal counsel and
engineers; and

(xxi) to take any and all other actions as are necessary or appropriate in
connection with the Company’s Investments.

(c) The Manager shall be authorized to represent to third parties that it has
the power to perform the actions which it is authorized to perform under this
Agreement.

5. Bank Accounts. At the direction of the Board of Directors, the Manager may
establish and maintain as an agent on behalf of the Company one or more bank
accounts in the name of the Company or any other Subsidiary (any such account, a
“Company Account”), collect and deposit funds into any such Company Account and
disburse funds from any such Company Account, under such terms and conditions as
the Board of Directors may approve. The Manager shall from time-to-time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of Company.

6. Books and Records; Confidentiality.

(a) Books and Records. The Manager shall maintain appropriate books of account,
records data and files (including without limitation, computerized material)
(collectively, “Records”) relating to the Company and the Investments generated
or obtained by the Manager in performing its obligations under this Agreement,
and such Records shall be accessible for inspection by representatives of the
Company or any Subsidiary at any time during normal business hours upon one
business day’s advance written notice. The Manager shall have full
responsibility for the maintenance, care and safekeeping of all Records.

 

16



--------------------------------------------------------------------------------

(b) Confidentiality. The Manager shall keep confidential any and all non-public
information, written or oral, obtained by it in connection with the services
rendered hereunder and shall not disclose Confidential Information, in whole or
in part, to any Person other than to its Affiliates, officers, directors,
employees, agents or representatives who need to know such Confidential
Information for the purpose of rendering services hereunder or with the consent
of the Company, except: (i) to Ellington and its Affiliates; (ii) in accordance
with the Services Agreement or any advisory agreement contemplated by Section 2
hereunder; (iii) with the prior written consent of the Board of Directors;
(iv) to legal counsel, accountants and other professional advisors; (v) to
appraisers, creditors, financing sources, trading counterparties, other
counterparties, third party service providers to the Company, and others (in
each case, both those actually doing business with the Company and those with
whom the Company seeks to do business) in the ordinary course of the Company’s
business; (vi) to governmental officials having jurisdiction over the Company;
(vii) in connection with any governmental or regulatory filings of the Company
or disclosure or presentations to Company investors; or (viii) as required by
law or legal process to which the Manager or any Person to whom disclosure is
permitted hereunder is a party. If, failing the entry of a protective order or
the receipt of a waiver hereunder, the Manager is, in the opinion of counsel,
required to disclose Confidential Information, the Manager may disclose only
that portion of such information that its counsel advises is legally required
without liability hereunder; provided, that the Manager agrees to exercise its
best efforts to obtain reliable assurance that confidential treatment will be
accorded such information. Notwithstanding anything herein to the contrary, each
of the following shall be deemed to be excluded from provisions hereof: any
Confidential Information that (A) is available to the public from a source other
than the Manager not resulting from the Manager’s violation of this
Section 6(b), (B) is released in writing by the Company to the public or to
persons who are not under similar obligation of confidentiality to the Company,
or (C) is obtained by the Manager from a third-party without breach by such
third-party of an obligation of confidence with respect to the Confidential
Information disclosed. The Manager agrees to inform each of its Representatives
of the non-public nature of the Confidential Information and to direct such
Persons to treat such Confidential Information in accordance with the terms
hereof. The provisions of this Section 6(b) shall survive the expiration or
earlier termination of this Agreement for a period of one year.

7. Obligations of Manager; Restrictions.

(a) Internal Control. The Manager shall (i) establish and maintain a system of
internal accounting and financial controls designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws, (ii) maintain
records for each Company Investment on a GAAP basis, (iii) develop accounting
entries and reports required by the Company to meet its reporting requirements
under applicable laws, (iv) consult with the Company with respect to proposed or
new accounting/reporting rules identified by the Manager or the Company and
(v) prepare quarterly and annual financial statements as soon as practicable
after the end of each such period as may be reasonably requested and general
ledger journal entries and other information necessary for the Company’s
compliance with applicable laws and in accordance with GAAP and cooperate with
the Company’s independent accounting firm in connection with the auditing or
review of such financial statements, the cost of any such audit or review to be
paid by the Company.

 

17



--------------------------------------------------------------------------------

(b) Restrictions.

(i) The Manager acknowledges that the Company intends to conduct its operations
so as not to become regulated as an investment company under the Investment
Company Act, and agrees to use commercially reasonable efforts to cooperate with
the Company’s efforts to conduct its operations so as not to become regulated as
an investment company under the Investment Company Act. The Manager shall
refrain from any action that, in its reasonable judgment made in good faith,
(a) is not in compliance with the Investment Guidelines, (b) would cause the
Company to fail to maintain its exclusion from status as an investment company
under the Investment Company Act, or (c) would violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Company or that would otherwise not be permitted by the Company’s Operating
Agreement. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Operating Agreement.

(ii) The Manager shall require each seller or transferor of investment assets to
the Company to make such representations and warranties regarding such assets as
may, in the reasonable judgment of the Manager, be necessary and appropriate or
as may be advised by the Board of Directors and consistent with standard
industry practice. In addition, the Manager shall take such other action as it
deems necessary or appropriate or as may be advised by the Board of Directors
and consistent with standard industry practice with regard to the protection of
the Investments.

(iii) The Company shall not invest in joint ventures with the Manager or any
Affiliate thereof, unless (a) such Investment is made in accordance with the
Investment Guidelines and (b) such Investment is approved in advance by a
majority of the Independent Directors.

(c) Board of Directors Review and Approval. Subject to the terms of Ellington’s
Compliance Policies and the Company’s conflicts of interest policy as it may
exist from time to time, the Board of Directors will periodically review the
Investment Guidelines and the Company’s portfolio of Investments but will not
review each proposed Investment; provided that the Company may not acquire any
Investment, sell any Investment, or engage in any co-investment that, pursuant
to the terms of the Compliance Policies or the Company’s conflicts of interest
policy, requires the approval of a majority of the Independent Directors unless
such transaction has been so approved. If a majority of the Independent
Directors determine in their periodic review of transactions that a particular
transaction does not comply with the Investment Guidelines, then a majority of
the Independent Directors will consider what corrective action, if any, is
appropriate. The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence approval of the Board of Directors or the
Independent Directors with respect to a proposed Investment.

(d) Investment and Risk Management Committee. The Manager shall maintain its
investment and risk management committee (the “Investment and Risk Management
Committee”), which as of the date hereof consists of the Company’s Chief
Executive Officer and President, Chief Investment Officers, Chief Financial
Officer and Chief Operating Officer. The

 

18



--------------------------------------------------------------------------------

Investment and Risk Management Committee shall continue to advise and consult
with the Manager with respect to the Company’s investment policies, investment
portfolio holdings, financing and leveraging strategies and the Investment
Guidelines. The Investment and Risk Management Committee shall continue to meet
as regularly as necessary to perform its duties, as determined by the Investment
and Risk Management Committee, in its sole discretion.

(e) Insurance. The Manager, or Ellington on behalf of the Manager, shall obtain,
as soon as reasonably practicable, and shall thereafter maintain “errors and
omissions” insurance coverage and such other insurance coverage which is
customarily carried by managers performing functions similar to those of the
Manager under this Agreement with respect to assets similar to the assets of the
Company, in an amount which is comparable to that customarily maintained by
other managers or servicers of similar assets.

(f) Tax Filings. The Manager shall (i) assemble, maintain and provide to the
firm designated by the Company to prepare tax returns on behalf of the Company
and its subsidiaries (the “Tax Preparer”) information and data required for the
preparation of federal, state, local and foreign tax returns, any audits,
examinations or administrative or legal proceedings related thereto or any
contractual tax indemnity rights or obligations of the Company and its
subsidiaries and supervise the preparation and filing of such tax returns, the
conduct of such audits, examinations or proceedings and the prosecution or
defense of such rights, (ii) provide factual data reasonably requested by the
Tax Preparer or the Company with respect to tax matters, (iii) assemble, record,
organize and report to the Company data and information with respect to the
Investments relative to taxes and tax returns in such form as may be reasonably
requested by the Company, (iv) supervise the Tax Preparer in connection with the
preparation, filing or delivery to appropriate persons, of applicable tax
information reporting forms with respect to the Investments and transactions
involving the real estate (including, without limitation, information reporting
forms, whether on Form 1099 or otherwise with respect to sales, interest
received, interest paid, partnership reports and other relevant transactions);
it being understood that, in the context of the foregoing, the Company shall
rely on its own tax advisers in the preparation of its tax returns and the
conduct of any audits, examinations or administrative or legal proceedings
related thereto and that, without limiting the Manager’s obligation to provide
the information, data, reports and other supervision and assistance provided
herein, the Manager will not be responsible for the preparation of such returns
or the conduct of such audits, examinations or other proceedings.

8. Compensation.

(a) Base Management Fee. With respect to each fiscal quarter, the Manager shall
receive a base management fee equal to the Quarterly Base Management Fee Amount.
Within 45 days following the last day of each fiscal quarter, the Manager shall
make available the quarterly calculation of the base management fee to the
Company with respect to such quarter, and the Company shall pay the Manager the
base management fee for such quarter in cash within 15 business days thereafter;
provided, however, that such base management fee may be offset by the Company
against amounts due to the Company by the Manager.

 

19



--------------------------------------------------------------------------------

(b) Quarterly Incentive Fee. In addition to the base management fee, the Manager
shall receive an incentive fee with respect to each fiscal quarter in an amount
equal to the Quarterly Incentive Fee Amount.

(c) Computation and Payment of Quarterly Incentive Fee. Within 45 days after the
end of each fiscal quarter, the Manager will compute the incentive fee with
respect to such fiscal quarter, and the Company will pay the incentive fee with
respect to such fiscal quarter within 15 business days following the delivery to
the Company of the Manager’s written statement setting forth the computation of
the incentive fee for such fiscal quarter. Ten percent (10%) of each incentive
fee payable to the Manager hereunder will automatically be paid by the Company
in Common Shares, with the balance paid in cash, unless the Manager notifies the
Board before the first day of the last calendar month of the quarter to which
such incentive fee relates that the Manager elects to receive a greater
percentage of the incentive fee for such quarter in Common Shares.
Notwithstanding the foregoing, the Manager may not elect to receive Common
Shares as payment of its incentive fee except in accordance with all applicable
securities exchange rules and securities laws (including prohibitions on insider
trading). The number of Common Shares to be received by the Manager will be
based on the fair market value of such Common Shares. Common Shares delivered as
payment of the incentive fee will be immediately vested; provided that the
Manager agrees not to sell such Common Shares prior to one year after the date
such shares are issued to the Manager, and provided further that such transfer
restriction will immediately terminate if this Agreement is terminated for any
reason.

(d) Valuation of Incentive Fee Shares. Common Shares payable as incentive fee
shall be valued as follows:

(i) If such shares are traded on a securities exchange, the value of such shares
shall be deemed to be the average of the closing prices of the shares on such
exchange during the last calendar month of the quarter to which such incentive
fee relates;

(ii) if such shares are actively traded over-the-counter, the value shall be
deemed to be the average of the closing bid or sales price as applicable over
the thirty (30) calendar day period ending three (3) calendar days prior to the
date of issuance of such shares;

(iii) if such shares are traded on PORTAL, the value shall be deemed to be the
average of the sales price reported on PORTAL over the thirty (30) calendar day
period ending three (3) calendar days prior to the date of issuance of such
shares; and

(iv) if there is no active public market for such shares and such shares are not
traded on PORTAL, the value shall be the fair market value thereof, as
reasonably determined in good faith by the Board of Directors of the Company.

(e) If at any time the Manager shall, in connection with a determination of fair
market value made by the Board of Directors pursuant to clause (iv) of
Section 8(d) above, (i) dispute such value in good faith by more than five
percent (5%), and (ii) such dispute cannot be resolved between the Independent
Directors and the Manager within ten (10) business days after the Manager
provides written notice to the Company of such dispute (the “Valuation Notice”),

 

20



--------------------------------------------------------------------------------

then the matter shall be resolved by an independent appraiser of recognized
standing selected jointly by the Independent Directors and the Manager within
not more than twenty (20) days after the Valuation Notice. In the event the
Independent Directors and the Manager cannot agree with respect to such
selection within the aforesaid twenty (20) day time-frame, the Independent
Directors shall select one independent appraiser and the Manager shall select
another independent appraiser within five (5) business days after the expiration
of the twenty (20) day period, with one additional such appraiser (the “Last
Appraiser”) to be selected by the appraisers so designated within five
(5) business days after their selection. Any valuation decision made by the
appraisers shall be deemed final and binding upon the Board of Directors and the
Manager and shall be delivered to the Manager and the Company within not more
than fifteen (15) days after the selection of the Last Appraiser. The expenses
of the appraisal shall be paid by the party with the estimate that deviated the
furthest from the final valuation decision made by the appraisers and split by
the parties if the difference between each of their estimates and the final
valuation decision made by the appraisers is exactly the same.

(f) Notwithstanding the provisions of Sections 8(a), (8(b) and 8(c), in the
event that the Company acquires or invests in (i) any equity of a CDO at
issuance that is managed, structured or originated by Ellington, the Manager or
any of their Affiliates, (ii) any investment fund, account or other investment
that is managed, structured or originated by Ellington, the Manager or any of
their Affiliates or (iii) a participating interest in the debt securities of an
issuer of debt for which Ellington, the Manager or any of their Affiliates has
received an origination fee, then in each such case the Quarterly Base
Management Fee Amount and Quarterly Incentive Fee Amount payable by the Company
to the Manager will in the aggregate be reduced by (or the Manager will
otherwise rebate to the Company) an amount equal to the portion of any
management fees, origination fees or structuring fees payable to the Manager,
Ellington or their Affiliates that is allocable to the Company’s equity
investment or participating interest, as the case may be, in such CDO,
investment fund, other investment or debt securities for the same periods.

9. Expenses. The Company shall bear all of its operating expenses, except those
specifically required to be borne by the Manager under this Agreement. The
expenses required to be borne by the Company include, but are not limited to:

(a) issuance and transaction costs incident to the acquisition, disposition and
financing of Investments;

(b) legal, regulatory, compliance, tax, accounting, consulting, auditing,
administrative fees and expenses and fees and expenses for other similar
services rendered to the Company by third-party service providers retained by
the Manager;

(c) the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;

(d) the costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing costs, etc.);

 

21



--------------------------------------------------------------------------------

(e) expenses associated with securities offerings of the Company, including an
Initial Public Offering;

(f) expenses relating to the payment of distributions;

(g) expenses connected with communications to holders of the Company’s
securities and in complying with the continuous reporting and other requirements
of the Exchange Act, the SEC and other governmental bodies;

(h) transfer agent, registrar and exchange listing fees;

(i) the costs of printing and mailing proxies, reports and other materials to
the Company’s shareholders;

(j) costs associated with any computer software or hardware, electronic
equipment, or purchased information technology services from third party vendors
that is used solely for the Company;

(k) costs and out of pocket expenses incurred by directors, officers, employees
or other agents of the Manager for travel on the Company’s behalf;

(l) the portion of any costs and expenses incurred by the Manager or its
Affiliates with respect to market information systems and publications, research
publications and materials that are allocable to the Company in accordance with
the expense allocation policies of Ellington;

(m) settlement, clearing, and custodial fees and expenses;

(n) all taxes and license fees;

(o) all insurance costs incurred with respect to insurance policies obtained in
connection with the operation of the Company’s business, including but not
limited to insurance covering activities of the Manager and its employees
relating to the performance of the Manager’s duties and obligations under this
Agreement;

(p) costs and expenses incurred in contracting with third parties for the
servicing and special servicing of assets of the Company;

(q) all other actual out of pocket costs and expenses relating to the Company’s
business and investment operations, including, without limitation, the costs and
expenses of acquiring, owning, protecting, maintaining, developing and disposing
of Investments, including appraisal, reporting, audit and legal fees;

(r) any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director or officer of the Company or of any Subsidiary in his
capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency,
or settlement of pending or threatened proceedings;

 

22



--------------------------------------------------------------------------------

(s) the costs of maintaining compliance with all federal, state and local rules
and regulations, including securities regulations, or any other regulatory
agency, all taxes and license fees and all insurance costs incurred on the
Company’s behalf and the allocated costs of the wages, salaries and benefits
incurred by the Manager with respect to internal audit staff in connection with
Sarbanes-Oxley compliance initiatives provided that (A) the projected costs of
such wages, salaries and benefits allocated to the Company shall be approved by
the Board of Directors, (B) unless approved by the Board of Directors, the
Company shall not bear the costs of such wages, salaries and benefits that
exceed the amount approved in accordance with clause (A) and (C) the costs for
any time spent by such staff on matters unrelated to the Company shall not be
borne by the Company.

(t) expenses relating to any office or office facilities, including disaster
backup recovery sites and facilities, maintained expressly for the Company and
separate from offices of the Manager;

(u) the costs of the wages, salaries and benefits incurred by the Manager with
respect to the Dedicated Officers described in Section 3(a) above; provided that
(A) if the Manager elects to provide a partially dedicated in-house legal
counsel to the Company rather than a fully dedicated in-house legal counsel, the
Company shall be required to bear only a pro rata portion of the costs of the
wages, salaries and benefits incurred by the Manager with respect to such
in-house legal counsel based on the percentage of such counsel’s working time
and efforts spent on matters related to the Company and (B) the amount of such
wages, salaries and benefits paid to the Dedicated Officers shall be subject to
the approval of the Compensation Committee of the Board of Directors; and

(v) all other costs and expenses approved by the Board of Directors.

Other than as expressly provided above, the Company will not be required to pay
any portion of the rent, telephone, utilities, office furniture, equipment,
machinery and other office, internal and overhead expenses of the Manager and
its Affiliates. In particular, the Manager is not entitled to be reimbursed for
wages, salaries and benefits of its officers and employees, other than as
described in Section 9(s) and 9(u) above.

Subject to any required Board of Directors approval, the Manager may retain, for
and on behalf, and at the sole cost and expense, of the Company, such services
of non-Affiliate third party accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks and other lenders and others as the Manager deems necessary or
advisable in connection with the management and operations of the Company. The
provisions of this Section 9 shall survive the expiration or earlier termination
of this Agreement to the extent such expenses have previously been incurred or
are incurred in connection with such expiration or termination.

10. Expense Reports and Reimbursements. The Manager shall prepare a statement
documenting the operating expenses of the Company incurred during each fiscal
quarter, and deliver the same to the Company within 60 days following the end of
the applicable fiscal quarter. Such expenses incurred by the Manager on behalf
of the Company shall be reimbursed by the Company within 60 days following
delivery of the expense statement by the Manager; provided, however, that such
reimbursements may be offset by the Manager against

 

23



--------------------------------------------------------------------------------

amounts due to the Company from the Manager. The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.

11. Limits of Manager Responsibility; Indemnification.

(a) Pursuant to this Agreement, the Manager will not assume any responsibility
other than to render the services called for hereunder in good faith and will
not be responsible for any action of the Board of Directors in following or
declining to follow its advice or recommendations. The Manager, Ellington, EMG
Holdings and their Affiliates, who may provide services hereunder or pursuant to
the Services Agreement, their directors, officers, members, shareholders,
managers, Investment and Risk Management Committee members, employees, agents
successors and assigns will not be liable to the Company, any Subsidiary, any of
their directors, officers, shareholders, managers, owners or partners except by
reason of acts or omissions constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement,
as determined by a final non-appealable order of a court of competent
jurisdiction.

(b) The Company hereby agrees to indemnify, defend and hold harmless the
Manager, Ellington, EMG Holdings and their Affiliates, officers, directors,
members, shareholders, managers, Investment and Risk Management Committee
members, employees, agents, successors and assigns (collectively, “Manager
Indemnified Parties”) from and against all liabilities, judgments, costs,
charges, losses, expenses and claims, including attorneys’ fees, charges and
expenses and expert witness fees, of any nature, kind or description, arising
out of claims by third parties caused by (i) acts or omissions of any Manager
Indemnified Party not constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement or
(ii) claims by the employees of the Manager relating to the terms and conditions
of their employment with the Manager. For the avoidance of doubt, none of the
Manager Indemnified Parties will be liable for (i) trade errors that may result
from ordinary negligence, such as errors in the investment-decision process
(e.g. a transaction was effected in violation of the Company’s Investment
Guidelines) or in the trade process (e.g. a buy order was entered instead of a
sell order or the wrong security was purchased or sold or the security was
purchased or sold at the wrong price) or (ii) acts or omissions of any Manager
Indemnified Party made or taken in accordance with written advice provided to
the Manager Indemnified Parties by specialized, reputable, professional
consultants selected, engaged or retained by the Manager, Ellington, EMG
Holdings and their Affiliates with commercially reasonable care, including
without limitation counsel, accountants, investment bankers, financial advisers,
and appraisers (absent bad faith, gross negligence, willful misconduct or fraud
by a Manager Indemnified Party). Notwithstanding the foregoing, no provision of
this Agreement will constitute a waiver or limitation of the Company’s rights
under federal or state securities laws.

(c) The Manager hereby agrees to indemnify the Company and its directors and
officers with respect to all liabilities, judgments, costs, charges, losses,
expenses and claims, including attorney’s fees, charges and expenses and expert
witness fees, of any nature, kind or description, arising out of (i) claims by
third parties based on acts or omissions of the Manager constituting bad faith,
willful misconduct, gross negligence or reckless disregard of the Manager’s
duties under this Agreement, as determined pursuant to a final, non-appealable
order

 

24



--------------------------------------------------------------------------------

of a court of competent jurisdiction or (ii) claims by the Manager’s employees
relating to the terms and conditions of their employment with the Manager.

(d) The party seeking indemnity (“Indemnitee”) will promptly notify the party
against whom indemnity is claimed (“Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve Indemnitor from any liability which it may have hereunder,
except to the extent such failure actually prejudices the Indemnitor. The
Indemnitor shall have the right to assume the defense and settlement of such
claim; provided that, Indemnitor notifies Indemnitee of its election to assume
such defense and settlement within (30) days after the Indemnitee gives the
Indemnitor notice of the claim. In such case the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If Indemnitor is entitled to,
and does, assume such defense by delivering the aforementioned notice to
Indemnitee, Indemnitee will (i) have the right to approve Indemnitor’s counsel
(which approval will not be unreasonably withheld or delayed), (ii) be obligated
to cooperate in furnishing evidence and testimony and in any other manner in
which Indemnitor may reasonably request and (iii) be entitled to participate in
(but not control) the defense of any such action, with its own counsel and at
its own expense.

(e) Reasonable expenses (including attorney’s fees) incurred by an Indemnitee in
defense or settlement of a claim that may be subject to a right of
indemnification hereunder may be advanced by the Company to such Indemnitee as
such expenses are incurred prior to the final disposition of such claim;
provided that, Indemnitee undertakes to repay such amounts if it shall be
determined ultimately by a court of competent jurisdiction that Indemnitee was
not entitled to be indemnified hereunder.

(f) The Manager, Ellington, EMG Holdings and their Affiliates shall remain
entitled to exculpation and indemnification from the Company pursuant to this
Section 11 (subject to the limitations set forth herein) with respect to any
matter arising prior to the termination of this Agreement and shall have no
liability to the Company in respect of any matter arising after such termination
unless such matter arose out of events or circumstances that occurred prior to
such termination.

12. No Joint Venture. The Company and the Manager are not partners or joint
venturers with each other and nothing in this Agreement shall be construed to
make the Company and the Manager partners or joint venturers or impose any
liability as such on either of them.

13. Term; Termination.

(a) Term. This Agreement shall remain in full force through December 31, 2011,
unless terminated by the Company or Manager as set forth below, and shall be
renewed automatically for successive one year periods thereafter, until this
Agreement is terminated in accordance with the terms hereof.

(b) Non-Renewal. Either party may elect not to renew this Agreement at the
expiration of the initial term or any renewal term for any or no reason by
notice to the other party

 

25



--------------------------------------------------------------------------------

at least 180 days, but not more than 270 days, prior to the end of the term.
Upon a non-renewal of this Agreement by the Company pursuant to this section,
the Company will pay the Manager the Termination Fee.

(c) Termination by the Company for Cause. At the option of the Company and at
any time during the term of this Agreement, this Agreement shall be and become
terminated upon 30 days’ written notice of termination from the Board of
Directors to the Manager, without payment of the Termination Fee, if any of the
following events shall occur:

(i) the Manager shall commit a material breach of any provision of this
Agreement (including the failure of the Manager to use reasonable efforts to
comply with the Company’s Investment Guidelines), which such material breach
continues uncured for a period of 30 days after written notice of such breach;

(ii) the Manager in its corporate capacity (as distinguished from the acts of
any employees of the Manager which are taken without the complicity of the board
of directors or executive officers of the Manager) shall commit any act of
fraud, misappropriation of funds, or embezzlement against the Company or shall
be grossly negligent in the performance of its duties under this Agreement;

(iii) (A) the Manager shall commence any case, proceeding or other action
(1) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Manager shall make a general assignment
for the benefit of its creditors; or (B) there shall be commenced against the
Manager any case, proceeding or other action of a nature referred to in clause
(A) above which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) remains undismissed, undischarged or unbonded
for a period of 90 days; or (C) the Manager shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (A) or (B) above; or (D) the Manager shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(iv) upon a Change of Control of the Manager.

(d) Termination by the Company Based on Performance. The Independent Directors
will review the Manager’s performance annually at the Board’s regularly
scheduled meeting during the Company’s third fiscal quarter, and, within 30 days
after such Board meeting, this Agreement may be terminated upon the affirmative
vote of at least two-thirds of the Independent Directors, or by the affirmative
vote of the holders of at least a majority of the outstanding Common Shares,
based upon unsatisfactory performance by the Manager that is materially
detrimental to the Company or a determination by the Independent Directors that
the management fees payable to the Manager hereunder are not fair, subject to
the Manager’s right to prevent such a termination by accepting a mutually
acceptable reduction of such management

 

26



--------------------------------------------------------------------------------

fees. The Board of Directors must provide at least 60 days’, but not more than
120 days’, prior notice to the Manager of any termination under this
Section 13(d). Upon a termination of this Agreement pursuant to this
Section 13(d), the Company will pay the Manager the Termination Fee.

(e) Termination by Manager.

(i) The Manager may terminate this Agreement effective upon 60 days prior
written notice of termination to the Company in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant in this Agreement and such default shall continue for a period of
30 days after written notice thereof specifying such default and requesting that
the same be remedied in such 30 day period.

(ii) The Manager may terminate this Agreement in the event that the Company
becomes regulated as an investment company under the Investment Company Act,
with such termination deemed to occur immediately prior to such event.

(iii) Upon the termination of this Agreement pursuant to this Section 13(e), but
in the case of a termination under clause (ii) only if the Manager was not at
fault for the Company becoming regulated as an investment company under the
Investment Company Act, the Company will pay the Manager the Termination Fee.

(f) Survival. If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as otherwise expressly provided herein.

14. Action Upon Termination or Expiration of Term. From and after the effective
date of termination of this Agreement pursuant to Section 13 herein, the Manager
shall not be entitled to compensation for further services under this Agreement
but shall be paid all compensation accruing to the date of termination,
reimbursement for all Expenses and the Termination Fee, if applicable. For the
avoidance of doubt, if the date of termination occurs other than at the end of a
fiscal quarter, compensation to the Manager accruing to the date of termination
shall also include: (i) base management fees equal to the Quarterly Base
Management Fee Amount for such final fiscal quarter, taking into account only
the portion of such final fiscal quarter that this Agreement was in effect, and
with appropriate adjustments to all relevant definitions and (ii) incentive fees
equal to the Quarterly Incentive Fee Amount for such final fiscal quarter,
taking into account any Net Income only for the portion of such final quarter
that this Agreement was in effect, with appropriate adjustments to all relevant
definitions. Upon such termination or expiration, the Manager shall reasonably
promptly:

(a) after deducting any accrued compensation and reimbursement for Expenses to
which it is then entitled, pay over to the Company all money collected and held
for the account of the Company pursuant to this Agreement;

(b) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected and all money held by it, covering the period
following the date of the last accounting furnished to the Board of Directors
with respect to the Company and through the termination date; and

 

27



--------------------------------------------------------------------------------

(c) deliver to the Board of Directors all property and documents of the Company
provided to or obtained by the Manager pursuant to or in connection with this
Agreement, including all copies and extracts thereof in whatever form, then in
the Manager’s possession or under its control.

15. Assignment. The Manager may not assign its duties under this Agreement
unless such assignment is consented to in writing by a majority of the Company’s
Independent Directors. However, the Manager may assign to one or more of its
Affiliates performance of any of its responsibilities hereunder without the
approval of the Company’s Independent Directors so long as the Manager remains
liable for any such Affiliate’s performance and such assignment does not require
the Company’s approval under the Investment Advisers Act of 1940.

16. Release of Money or other Property Upon Written Request. The Manager agrees
that any money or other property of the Company or any Subsidiary held by the
Manager under this Agreement shall be held by the Manager as custodian for the
Company or any Subsidiary, and the Manager’s records shall be clearly and
appropriately marked to reflect the ownership of such money or other property by
the Company. Upon the receipt by the Manager of a written request signed by a
duly authorized officer of the Company requesting the Manager to release to the
Company any money or other property then held by the Manager for the account of
the Company under this Agreement, the Manager shall release such money or other
property to the Company within a reasonable period of time, but in no event
later than thirty (30) days following such request. The Manager, Ellington, EMG
Holdings and their Affiliates, directors, officers, managers and employees will
not be liable to the Company, any Subsidiary, the Manager or any of their
directors, officers, shareholders, managers, employees, owners or partners for
any acts or omissions by the Company in connection with the money or other
property released to the Company in accordance with the terms hereof. The
Company shall indemnify the Manager, Ellington, EMG Holdings and their
Affiliates, officers, directors, Investment and Risk Management Committee
members, employees, agents and successors and assigns against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever which arise in connection with the Manager’s release of such
money or other property to the Company in accordance with the terms of this
Section 16. Indemnification pursuant to this Section 16 shall be in addition to
any right of the Manager to indemnification under Section 11.

17. Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of
(a) personal delivery, (b) delivery by a reputable overnight courier,
(c) delivery by facsimile transmission but only if such transmission is
confirmed, or (d) delivery by registered or certified mail, postage prepaid,
return receipt requested, addressed as set forth below:

 

The Company:     

Ellington Financial LLC

53 Forest Avenue – Suite 301

Old Greenwich, CT 06870

Attn: Laurence Penn, Chief Executive Officer

Facsimile: 203-698-0869

 

28



--------------------------------------------------------------------------------

      

 

With a copy to:

 

      

Ellington Financial LLC

53 Forest Avenue – Suite 301

Old Greenwich, CT 06870

Attn: Chief Operating Officer

Facsimile: 203-698-0869

 

The Manager:     

Ellington Financial Management LLC

53 Forest Avenue – Suite 301

Old Greenwich, CT 06870

Attn: Michael Vranos, Chief Executive Officer

Facsimile: 203-698-0869

 

with a copy to:

 

Ellington Management Group, L.L.C.

53 Forest Avenue – Suite 301

Old Greenwich, CT 06870

Attn: General Counsel

Facsimile: 203-698-0869

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 17 for the giving of notice.

18. Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns as provided in
this Agreement.

19. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement. This
Agreement may not be modified or amended other than by an agreement in writing
signed by the parties hereto.

20. Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to such state’s laws and principles regarding the conflict
of interest laws (other than Section 5-1401 of the general obligations Law of
the State of New York).

 

29



--------------------------------------------------------------------------------

21. Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

22. Titles Not to Affect Interpretation. The titles of sections, paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.

23. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

24. Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

25. Principles of Construction. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. All references to recitals, sections, paragraphs and
schedules are to the recitals, sections, paragraphs and schedules in or to this
Agreement unless otherwise specified.

26. Use of Name. The Company acknowledges that it has adopted its name through
the permission of the Manager. The Manager hereby consents to the non-exclusive
use by the Company of the name “Ellington Financial LLC” so long as the Manager
serves as the manager of the Company. The Company agrees to indemnify and hold
harmless the Manager, Ellington, EMG Holdings and their Affiliates from and
against any and all costs, losses, claims, damages or liabilities, joint or
several, including, without limitation, attorney’s fees and disbursements, which
may arise out of the Company’s use or misuse of the name “Ellington Financial
LLC” or out of any breach of or failure to comply with this Section 26.

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY: ELLINGTON FINANCIAL LLC By:  

/s/ Laurence Penn

  Name:   Laurence Penn   Title:   Chief Executive Officer and President THE
MANAGER: ELLINGTON FINANCIAL MANAGEMENT LLC By:  

/s/ Michael W. Vranos

  Name:   Michael W. Vranos   Title:  

Chief Executive Officer and

President

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

Exhibit A

INVESTMENT GUIDELINES OF ELLINGTON FINANCIAL LLC

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Third Amended and Restated Management Agreement,
effective as of August 2, 2011, as may be amended from time to time (the
“Management Agreement”), by and between Ellington Financial LLC (the “Company”)
and Ellington Financial Management LLC (the “Manager”).

 

  1. No investment shall be made that would cause the Company to fail to qualify
as a partnership under the Internal Revenue Code of 1986, as amended;

 

  2. No investment shall be made that would cause the Company to be regulated as
an investment company under the Investment Company Act;

 

  3. The Company shall not enter into Cross Transactions, Principal Transactions
or Split Price Executions with the Manager or any of its Affiliates unless
(i) such transaction is otherwise in accordance with these guidelines and the
Management Agreement and (ii) the terms of such transaction are at least as
favorable to the Company as to the Manager or such Affiliate (as applicable);

 

  4. The Company shall use leverage as described in the registration statement
on Form S-11 relating to the Initial Public Offering (the “IPO Registration
Statement”).

 

  5. Any proposed investment that is outside those targeted or other asset
classes or targeted platforms or opportunities mentioned or otherwise described
in or contemplated by the IPO Registration Statement must be approved by at
least a majority of the Independent Directors.

 

  6. Any loan transaction to or from the Company, on the one hand, and the
Manager and its affiliates, on the other hand, must be approved by at least a
majority of the Independent Directors.

These investment guidelines may be changed by the Company’s board of directors
without the approval of its shareholders.

 

32